     Case 2:18-cv-02355-JAD-BNW Document 9 Filed 06/26/20 Page 1 of 2



1
2                              UNITED STATES DISTRICT COURT
3                                      DISTRICT OF NEVADA
4     Antoneel Omar Watson,                               Case No. 2:18-cv-02355-JAD-BNW
5                                             Plaintiff
                                                          ORDER
6            v.
7     Steven B. Wolfson, et al.,
8                                        Defendants
9
10   I.     DISCUSSION

11          According to the Clark County Detention Center inmate database, Plaintiff is no

12   longer incarcerated. However, Plaintiff has not filed an updated address with this Court.

13   The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party

14   must immediately file with the court written notification of any change of mailing address,

15   email address, telephone number, or facsimile number. The notification must include

16   proof of service on each opposing party or the party’s attorney. Failure to comply with this

17   rule may result in the dismissal of the action, entry of default judgment, or other sanctions

18   as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff

19   thirty (30) days from the date of entry of this order to file his updated address with this

20   Court. If Plaintiff does not update the Court with his current address within thirty (30) days

21   from the date of entry of this order, the Court will dismiss this action without prejudice.

22          Additionally, the Court denies the application to proceed in forma pauperis for

23   prisoners (ECF No. 1) as moot because Plaintiff is no longer incarcerated. The Court

24   now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner

25   within thirty (30) days from the date of this order or pay the full filing fee of $400.

26   II.    CONCLUSION

27          For the foregoing reasons, IT IS ORDERED that Plaintiff will file his updated

28   address with the Court within thirty (30) days from the date of this order.
     Case 2:18-cv-02355-JAD-BNW Document 9 Filed 06/26/20 Page 2 of 2



1           IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
2    for prisoners (ECF No. 1) is DENIED as moot.
3           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
4    approved form application to proceed in forma pauperis by a non-prisoner, as well as the
5    document entitled information and instructions for filing an in forma pauperis application.
6           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
7    Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis for
8    non-prisoners; or (2) pay the full filing fee of $400.
9           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
10   the Court will dismiss this case without prejudice.
11
12          DATED: June 26, 2020
13
14                                               UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
